cca_2015060510220701 id uilc number release date third party communication date of communication month dd yyyy from sent friday june am to cc bcc subject re questions on form_872 - extending the irc d statute - and poas extending the irc d statute the extends the partner’s sec_6501 period for all items including partnership_item specified in paragraph that is all we need section a and d also extend the partner’s sec_6501 period subsection d extension period - we are extending the partner’s underlying statute the can have the effect of extending the sec_6501 period beyond its extension provided by section d it is inaccurate to say that we are extending the if the was intended to cover tefra matters no special language is required in the poa we add special language only to eliminate any potential ambiguity for instance if we secured the as part of the tefra_audit this would indicate it was intended to cover the tefra items regardless of whether they were specifically mentioned if the sec_6501 period is currently open due to its extension by section d and we secure a new extension by the taxpayer or his properly designated poa this will further extend the partner’s sec_6501 period because it has not yet expired on the date of its execution see sec_6501 which provides that the sec_6501 period can be extended at any time before it expires
